DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
“conversion module” in claim 12;
“computing unit”, “production unit”, “data acquisition device”, “quality control unit”, and “quality control units” in claims 14-17, 19, 21 and 24.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se - claim 14 recites “computer program product” that is a computer program.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claim 1 recites the limitation "the respective production data" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, "the respective production data" will be construed as "the production data".

Claim 2 recites the limitation "the respective quality indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, "the respective quality indicator" will be construed as "the quality indicator".

Claim 4 recites the limitation "the respective quality indicator" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, "the respective quality indicator" will be construed as "the quality indicator".

Claim 5 recites the limitation "the respective quality indicator" in line 2 and "the respective quality index" in lines 2-3.  There is insufficient antecedent basis for these limitation in the claim. For examination purpose, "the respective quality indicator" will be construed as "the quality indicator" and "the respective quality index" will be construed as "the quality index".



Claim 9 recites “the characteristic is the position and a quantity of the applied solder paste or a position and/or quantity of an insulation material” that is contradict to “the production data comprises a position and a characteristic of a fastening device” in line 1-2. For examination purpose, “the characteristic is the position and a quantity of the applied solder paste or a position and/or quantity of an insulation material” will be construed as ““the characteristic is a quantity of the applied solder paste or a quantity of an insulation material”.

Claim 15 recites “calculation”, “provision of”, “production of”, “a calculation of” and “an association of” that are not consistent with actions as “producing” in line 3 and “calculating and/or providing” in line 4. For examination purpose, “calculation”, “provision of”, “production of”, “a calculation of” and “an association of” will be construed as “calculating”, “providing”, “producing”, “calculating” and “associating”, respectively.

Claim 24 recites “the circuit board of the first quantity and the second quantity is smaller than the fourth quantity”. The meaning of this limitation is not clear. For examination purpose, in light of specification, “the circuit board of the first quantity and the second quantity is smaller than the fourth quantity” will be construed as "the product of the first quantity and the second quantity is smaller than the fourth quantity”.

Regarding dependent claims 3, 6-8, 10-13 and 16-23, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9, 11 and 13-22 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Mori US 2018049356 A1.

Regarding claim 1, Mori teaches a method ([0021]) comprising:
producing a circuit board in at least one production step (Fig. 1 [0045] [0046] a surface mounting line with quality control system inspecting state of the board at the end of each process of solder printing)
providing production data during each production step of the at least one production step, wherein the production data is a position of an applied solder paste on the circuit board, a deviation of the applied solder paste in relation to a target position or 
calculating a quality indicator based on the production data, and associating the quality indicator with the circuit board (Figs. 4-6 & 9 [0021] [0070] - [0077] a quality indicator - pass or fail are calculated based on criterion and assigned to the board).
Mori teaches:

    PNG
    media_image1.png
    657
    1310
    media_image1.png
    Greyscale

[0021] … a quality control system including a first inspection apparatus that performs an intermediate inspection for a board having a land on which a solder piece has been printed, or for the board having a component mounted on the solder piece, a second inspection apparatus that performs a final inspection for inspecting the board having the component soldered to the land, and an analyzer. Each of the first and second inspection apparatuses is the inspection apparatus according to the first aspect of the present invention. The inspection unit included in each of the first and second inspection apparatuses compares a value measured using the position determined by the land determination unit as a reference with an inspection criterion to determine whether an inspection target is acceptable or defective. The analyzer changes a value of the inspection criterion used in the intermediate inspection based on a result of the determination performed in the final inspection. The analyzer may change the value of the inspection criterion used in the intermediate inspection to increase a degree of agreement between the result of the determination performed in the final inspection and a result of the determination performed in the intermediate inspection.
[0045] As shown in FIG. 1 , the surface mounting line includes manufacturing apparatuses including a solder printing apparatus X1 , a mounter X2 , and a reflow furnace X3 installed in this order from upstream….. A manufacture management apparatus X4 manages manufacturing apparatuses X1 to X3.
[0046] The surface mounting line also includes a quality control system for inspecting the state of the board at the end of each process of solder printing, component mounting, and reflow, and automatically detects a defect or quality deterioration (defect sign). … As shown in FIG. 1, the quality control system of the present embodiment includes four inspection apparatuses, which are a solder printing inspection apparatus Y1, a component inspection apparatus Y2, an appearance inspection apparatus Y3, and an X-ray inspection apparatus Y4, and also an analyzer Y5. 
[0064] FIG. 4 is a diagram schematically describing a process for determining a land position. This process is performed by the inspection apparatuses Y1 to Y3 during inspection. Although this process described below is performed in the post-solder printing inspection, basically the same process is performed both in the post-mount inspection and the post-reflow inspection. 
[0065] First, an inspection target board 40 is imaged to capture an image 42 of an inspection area 41. ... 
[0066] The solder printing inspection apparatus Y1 extracts the areas of the wiring patterns 44 from the image 42 based on the color of the wiring patterns 44 (e.g., green), and binarizes the patterns to generate a wiring pattern image 45 . The solder printing inspection apparatus Y1 obtains the wiring pattern image 25 corresponding to the inspection area 41 from the positional relationship information table 26. The solder printing inspection apparatus Y1 performs template matching using this image as a template to determine the positions of the wiring patterns 44 in the wiring pattern image 45. More specifically, the solder printing inspection apparatus Y1 evaluates the degree of matching between the template and the wiring pattern image 45 while shifting the template (wiring pattern image 25 ) pixel by pixel in X-direction and Y-direction to determine a maximum shift (ΔX, ΔY) that allows the highest degree of matching. This operation of determining the maximum shift (ΔX, ΔY) that allows the highest degree of matching corresponds to the operation of determining the positions of the wiring patterns 44.
[0067] The solder printing inspection apparatus Y1 then obtains information about the land position (X, Y),the land width (W), and the land height (H) corresponding to the inspection area 41 from the positional relationship information table 26 . The solder printing inspection apparatus Y1 adds the shift (ΔX, ΔY) to the land position (X, Y) to determine the land position in the image 42 (X+ΔX, Y+ΔY). The values of the land width (W) and the land height (H) are retained.

    PNG
    media_image2.png
    881
    674
    media_image2.png
    Greyscale

[0070] FIG. 6 is a flowchart showing the operation of the inspection apparatuses Y1 to Y3. When each of the inspection apparatuses Y1 to Y3 receives an inspection target board, the imaging unit 51 reads an inspection program from the storage unit 50, and focuses its field of view on a first inspection area (step S60). The imaging unit 51 then captures an image of the inspection area (step S61). The land determination unit 52 determines the position of each land based on the positions of wiring patterns included in the image (step S62). The process for determining the land position is described in detail above with reference to FIG. 4. The inspection unit 53 then inspects the solder piece or the component on each land using the land position determined by the land determination unit 52 as a reference (step S63). When a plurality of inspection areas are defined, the processing in steps S60 to S63 is performed for each inspection area (step S64).
…
[0072] FIG. 7A is a diagram showing an example of a solder deviation for each land measured in the post-solder printing inspection. The solder deviation for each land is a difference between the center of a land 70 and the center of a solder piece 71 printed on the land 70. The center of the solder piece 71 corresponds to the center of gravity of the solder area extracted from the image (when a single land includes a plurality of solder areas, the center of gravity of the solder area with the largest surface area or the largest volume maybe used).
…

    PNG
    media_image3.png
    640
    1345
    media_image3.png
    Greyscale

[0077] The measurement values and the inspection results (quality determination results) obtained by the inspection apparatuses Y1 to Y3 are collected in the analyzer Y5 as inspection data. The analyzer Y5 stores the inspection data collected from the inspection apparatuses Y1 to Y3 into an inspection database shown in FIG. 9. In the example shown in FIG. 9, each component is managed in association with the inspection data obtained in the post-solder printing inspection, the post-mount inspection, and the post-reflow inspection. Each row of the table stores the inspection results of one component, including a board ID, an item number, a measurement value and an inspection result obtained in each process, and a result of visual inspection. Each inspection result is either pass (acceptable) or fail (defective). When the result is fail (defective), information about the type of the defect (inspection item) is also added.

Regarding claim 2, Mori further teaches the quality indicator is associated with the circuit board with aid of a database or a marking on the circuit board ([0066] wiring patterns – marking and positional relationship information table 26 – database).

Regarding claim 3, Mori further teaches after the at least one production step, a quality control check takes place, and wherein, during the quality control check, in each case a quality index is associated with the circuit board ([0121] – [0124] final inspection – the visual inspection Y4 – pass/fail or acceptable/defective – quality index).

Regarding claim 4, Mori further teaches the quality indicator is determined with aid of a learning-capable algorithm, wherein the learning-capable algorithm is teachable by a comparison of production data, the quality indices, and optionally the quality indicator ([0121] – [0124] the inspection criterion of intermediate inspections are learned to match the intermediate inspection results with results of final quality check).

Regarding claim 5, Mori further teaches the learning-capable algorithm is taught such that the quality indicator corresponds to the quality index of the circuit board ([0121] – [0124] the inspection criterion of intermediate inspections are learned to match the intermediate inspection results with results of final quality check).

Regarding claim 9, Mori further teaches the production data comprises a position and a characteristic of a fastening device, wherein the characteristic is a quantity of the applied solder paste at the position or a quantity of an applied insulation material at the position ([0047] volume and position deviation of applied solder).

Regarding claim 11, Mori further teaches the quality control check comprises an optical or an X-ray optical method and/or an electrical check of the circuit board ([0046] X-ray inspection apparatus Y4 after reflow).

Regarding claim 13, Mori further teaches based on the calculated quality indicator, a production step is adapted (Fig. 10 [0090] when the Cpk – statistic measure of pass/fail distribution at Y1 less than predetermined threshold, the solder printing step is adapted).

Regarding claims 14-16, Mori teaches the claimed method. Therefore, he teaches the program and apparatus for implementing the method steps.



Regarding claim 18, Mori further teaches the data acquisition device is configured as a sensor ([0047] image sensor).

Regarding claim 19, Mori further teaches the computing unit is coupled to a decentralized server or a cloud, and wherein the decentralized server or the cloud is configured for teaching a learning- capable algorithm ([0051] – [0055] [0121] – [0124] inspection apparatuses Y1 to Y4 – the computing unit is coupled to analyzer Y5 via network – a cloud, analyzer Y5 learns new criterions for intermediate inspections).

Regarding claim 20, Mori further teaches the apparatus is configured to produce the circuit boards with components, wherein the production data is provided to describe an application of the solder paste to the circuit board, and wherein the quality indicator and/or a quality index is provided for describing an adequate contacting of the components with the circuit board after the application of the solder paste to the circuit board ([0045] – [0050] production data associated with productions steps X1 to X3 provided by inspection apparatuses Y1 to Y4).

Regarding claim 21, Mori further teaches the quality index of the circuit board is confirmable with aid of the quality control unit via an optical and/or X-ray optical method ([0121] – [0124] the inspection criterion of intermediate inspections are learned to match the intermediate inspection results with results of – Y4 X-ray inspection - final quality check).

Regarding claim 22, Mori further teaches wherein a first production unit of the plurality of production units is provided for applying the solder paste to the circuit board, wherein a second production unit of the plurality of production units is provided for equipping the circuit board with components, wherein a third production unit of the plurality of production units is configured as an oven, and wherein the oven is configured to form an electrical connection of the circuit board with a component of the components with aid of the solder paste ([0045]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claims 1-5, 9, 11 and 13-22 above, further in view of Vachtsevanos US 6269179 B1.

Regarding claim 6, Mori further teaches the quality indicator and/or quality index information is display to a user (Fig. 17 [0135] display inspection results).
Mori does not explicitly teach the quality indicator and/or quality index information is the quality indicator and/or a quality index of the circuit board and based on the quality indicator, a selection of what is to happen to the circuit beard is configured to be provided by the user.
Vachtsevanos teaches the quality indicator and/or quality index information is the quality indicator and/or a quality index of the circuit board and based on the quality indicator, a selection of what is to happen to the circuit beard is configured to be provided by the user (column 2 line 47 – column 3 line 17 based on GROSS inspection results to determine whether to send the candidate PCB to Fine inspection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori to incorporate the teachings of Vachtsevanos because they all directed to inspection of PCB for quality control. Showing quality indicator and/or quality index information is the quality indicator and/or a quality index of the circuit board, and based on the quality indicator, selecting whether to send the circuit board to more in depth inspection will help further inspecting potential defective board.

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claims 1-5, 9, 11 and 13-22 above, further in view of ANDO US 2019362221 A1.

Regarding claim 8, Mori does not explicitly teach at least one sensor determines at least one environmental influence, and wherein the at least one sensor provides the at least one environmental influence as a portion of the production data.
ANDO teaches at least one sensor determines at least one environmental influence, and wherein the at least one sensor provides the at least one environmental influence as a portion of the production data (Fig. 1 [0104] [0110] – [0112] quality of manufacturing PCB product mounted with soldered components are evaluated using machine learning with inspection images and process sensor data including temperature sensing data as input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori to incorporate the teachings of ANDO because they all directed to quality evaluation of substrate with soldered components product. Using sensed temperature data will help evaluate production quality of the product of soldered components.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claims 1-5, 9, 11 and 13-22 above, further in view of AIZAWA US 20180307203 A1.

Regarding claim 10, Mori does not explicitly teach the learning-capable algorithm is based upon a decision tree, a neural network, a support vector analysis, or a combination thereof.
AIZAWA teaches the learning-capable algorithm is based upon a decision tree, a neural network, a support vector analysis, or a combination thereof ([0043] [0044] [0049] a neural network used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori to incorporate the teachings of AIZAWA because they all directed to manufacturing production quality control. Using the learning-capable algorithm based upon a decision tree, a neural network, a support vector analysis, or a combination thereof will help correlating the intermediate production data to final quality check.

Regarding claim 12, AIZAWA further teaches with aid of a conversion module, production data from a plurality of different sensors is convertible to a common data type ([0034] sensor data is converted into identification data suitable for machine learning).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claims 1-5, 9, 11 and 13-22 above, further in view of Sakamoto JP 02119088 A.

Regarding claim 23, Mori does not explicitly teach the production unit is configured for insulating an electrical conductor, via a winding for an electric machine, and wherein a quality index and/or the quality indicator are each a measure for an insulation of the electrical conductor.
Sakamoto teaches the production unit is configured for insulating an electrical conductor, via a winding for an electric machine, and wherein a quality index and/or the quality indicator are each a measure for an insulation of the electrical conductor (page 1 lines 18-19, page 2 lines 3-9 secondary winding insulation is inspected at production of the circuit board mounted with the winding component).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori to incorporate the teachings of Sakamoto because they all directed to circuit board product production. The production unit is configured for insulating an electrical conductor, via a winding for an electric machine, and wherein a quality index and/or the quality indicator are each a measure for an insulation of the electrical conductor will help provide quality assurance for the product of circuit board with winding component mounted.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claims 1-5, 9, 11 and 13-22 above, further in view of  Shi CN 103400221 A and Pencak US 4116043 A

Regarding claim 23, Mori does not explicitly teach:
the apparatus comprises a first quantity of production units with a respective maximum production capacity of a second quantity of circuit boards per time unit and the total production capacity is the product of the first quantity and the second quantity; and
a monitoring capacity of the third quantity of quality control units per time unit forms a fourth quantity and the total production capacity is smaller than the fourth quantity.
Shi teaches the apparatus comprises a first quantity of production units with a respective maximum production capacity of a second quantity of circuit boards per time unit and the total production capacity is the product of the first quantity and the second quantity (page 6 last 6 paragraph, page 7 first 6 lines, page 19 table 2, page 19 [0063] – [0066] the total production capacity is sum of the capacities of each production units, that is product of the number of production units and production capacity of each production unit – Unit Per Hour).
Pencak teaches a monitoring capacity of the third quantity of quality control units per time unit forms a fourth quantity and the total production capacity is smaller than the fourth quantity (column 1 lines 53 – 65, total inspection capacity - product of number of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori to incorporate the teachings of Shi and Pencak because they all directed to manufacturing and product inspection. Making total inspection capacity larger than total production capacity will help provide inspection for all products.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng US 20170123411 A1 teaches a predict quality indicator by Support Vector Machines learning with quality check database.
Huang CN 104022603 A teaches stator circuit board assembly insulation test during production.
Nakamura US 3885421 A teaches test capacity to meet with production capacity.
Nicolaides KR 20170020453 A teaches keeping inspection throughput higher than production throughput.
Li CN 103826385 A teaches coil on PCB insulation test.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115






/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115